DISMISS; Opinion Filed April 25, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00525-CV

                      IN RE ANDREW DAVID MALONE, JR., Relator

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. F-86-95910-QN

                                MEMORANDUM OPINION
                           Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Myers
       Before the Court is relator’s petition for writ of mandamus naming “Jaclyn O’Connor

Lambert, district attorney” as the respondent. The facts and issues are well known to the parties,

so we need not recount them herein. This Court does not have mandamus jurisdiction over a

district attorney or assistant district attorney. See TEX. GOV’T CODE ANN. § 22.221 (West 2004).

Accordingly, we DISMISS relator’s petition for a writ of mandamus for want of jurisdiction.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE
130525F.P05